Citation Nr: 0633623	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-21 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim for service connection 
for left knee disability, and if so whether the reopened 
claim should be granted...

2.  Entitlement to service connection for left ankle 
disability, claimed as secondary to service-connected right 
ankle disability.

3.  Entitlement to service connection for left foot 
disability, claimed as secondary to left ankle disability.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected status post injury to the right 
knee with lateral instability, for the period May 27, 1999, 
to November 15, 2004.

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee disability, with 
painful limitation of motion, for the period May 27, 1999, to 
November 15, 2004.

6.  Entitlement to a disability rating in excess of 20 
percent for service-connected right knee disability, with 
painful limitation of motion, from November 16, 2004.

7.  Entitlement to a disability rating in excess of 10 
percent for service-connected right ankle disability, for the 
period May 27, 1999, to November 15, 2004.

8.  Entitlement to a disability rating in excess of 20 
percent for service-connected right ankle disability, from 
November 16, 2004.

9.  Entitlement to a higher assignable rating for service-
connected scar, right ankle, currently rated 10 percent 
disabling.

10.  Entitlement to a higher assignable rating for service-
connected low back disability, currently rated 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

An August 1999 rating decision denied entitlement to 
increased disability ratings for service-connected right knee 
and right ankle disabilities, and granted entitlement to 
service connection for scar, right ankle, assigning a 10 
percent disability rating, effective May 27, 1999.  A notice 
of disagreement was filed in October 1999, a statement of the 
case was issued in July 2003, and a substantive appeal was 
received in August 2003.  A December 2005 rating decision 
granted increased disability ratings, however, the issues 
remain in appellate status, as such increases were not 
assigned for the entire appeal period, and the maximum 
schedular rating has not been assigned for each service-
connected disability.  AB v. Brown, 6 Vet. App. 35 (1993).

A June 2003 rating decision reopened the veteran's claim of 
entitlement to service connection for left knee disability, 
claimed as secondary to right knee disability, and denied the 
claim on the merits.  In June 2003, the veteran submitted a 
handwritten statement which stated "I disagree with the left 
knee disability."  The RO did not acknowledge the submission 
as a notice of disagreement.  The Board finds that the June 
2003 submission constituted a notice of disagreement with the 
June 2003 rating decision.  Any procedural error, however, 
has been cured as a statement of the case was issued in May 
2005 (in response to a December 2004 notice of disagreement 
with a November 2004 rating determination pertaining to the 
same issue), and the veteran filed a timely substantive 
appeal in May 2005 with regard to this issue.

The November 2004 rating decision denied entitlement to 
service connection for right foot disability, left ankle 
disability, and left foot disability.  A notice of 
disagreement was filed in December 2004, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in May 2005.  A December 2005 rating decision 
granted entitlement to service connection for right foot 
disability, thus this constitutes a full award of the benefit 
sought on appeal as to this issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Board notes that 
the veteran submitted a notice of disagreement with regard to 
the effective date assigned, which was the subject of a June 
2006 statement of the case, however, to date he has not 
perfected an appeal.

The veteran testified at a RO hearing in August 2005.  The 
veteran requested a Board hearing, however, he withdrew his 
request in January 2006.

The Board notes that the August 1999 rating decision also 
denied entitlement to service connection for a stomach 
condition and respiratory disability.  The veteran filed a 
notice of disagreement in October 1999, but withdrew appeal 
of such issues in June 2003 correspondence.

In January 2006, the veteran revoked Power of Attorney with 
the Disabled American Veterans; thus, the veteran is not 
represented.

The issues of entitlement to service connection for left 
knee, ankle, and foot disabilities are addressed in the 
REMAND portion of the decision below.  Likewise, the issues 
of entitlement to higher disability ratings for the veteran's 
service-connected right knee, right ankle, right ankle scar, 
and low back disabilities are also addressed in the REMAND 
below.  


FINDINGS OF FACT

1.  In a September 1995 rating decision, entitlement to left 
knee disability was denied; the veteran did not file a notice 
of disagreement.  

2.  In December 1999, the veteran filed a claim to reopen 
entitlement to service connection for left knee disability.  

3.  Additional evidence received since the RO's September 
1995 decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for left knee 
disability.




CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
September 1995 denial, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for left knee disability, no further 
discussion of VCAA is necessary at this point.  


Claim to Reopen

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

A September 1995 rating decision denied entitlement to 
service connection for left knee disability on a direct 
basis, and claimed as secondary to service-connected right 
knee disability.  At the time of this rating decision, the 
veteran's service medical records were on file, and he had 
undergone a VA examination in July 1995, in which the 
examiner opined that the veteran's left knee condition "does 
not seem due to service-connected right knee condition."  

In September 1999, the veteran filed an informal claim, 
contending that his left knee problems were due to his 
service-connected right knee disability.  In support of his 
claim, the veteran submitted a September 1999 private medical 
opinion in which the examiner opined that the veteran's left 
knee problems were related to his service-connected right 
knee and ankle disabilities.  In December 1999, a VA medical 
examiner reviewed the claims folder, and opined that the 
veteran's left knee condition was less likely than not due to 
his service-connected right knee disability.  A November 2004 
VA examiner examined the veteran, but could not offer an 
opinion with regard to etiology "because such knowledge is 
not available in medical literature, and any opinion would be 
speculation."

As noted, since the September 1995 denial, the veteran has 
submitted a favorable medical opinion with regard to etiology 
of his claimed left knee disability.  The new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for left knee disability.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.


REMAND

Service connection:  left knee, left ankle, left foot

With regard to the claim of service connection for left knee 
disability, as discussed above, the veteran has submitted a 
September 1999 favorable private opinion with regard to 
etiology; however, the examiner did not provide a rationale 
for such opinion.  While a December 1999 VA examiner opined 
that the veteran's left knee disability was not related to 
his right knee disability, the opinion was proffered on 
strictly a review of the claims folder without physical 
examination of the veteran.  The November 2004 VA examiner 
was unable to offer an opinion with regard to etiology of the 
left knee or left ankle without resorting to speculation; 
however, the veteran's reasoning for being unable to do so 
was unclear.  Thus, the Board finds that the veteran should 
be afforded a VA examination with an examiner with 
appropriate expertise, to offer an opinion regarding the 
etiology of his claimed left knee and left ankle 
disabilities.  
With regard to his claim of service connection for left foot 
disability, the examiner should clarify the nature of any 
such disability, and also provide an opinion as to whether 
any such disability is as a result of his service-connected 
right knee or ankle disabilities, and/or as a result of his 
claimed left ankle disability.


Increased ratings:  right knee, right ankle, right ankle scar

Initially, the Board notes that the November 2004 examination 
report is insufficient for rating purposes.  Specifically, 
the range of motion findings pertaining to the right knee are 
inconsistent with the other objective findings of record.  
Additionally, the examination report does not reflect any 
findings with regard to functional loss of the knee or ankle, 
nor does the examination contain any findings related to the 
right ankle scar.  Thus, the Board finds that the veteran 
should be afforded another VA examination to assess the 
current severity of his right knee, right ankle, and right 
ankle scar disabilities.

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

In this case, the veteran has repeatedly reported that his 
service-connected right knee and right ankle disabilities 
have significantly interfered with his employment with the 
United States Postal Service, and other employment as a 
driver.  Given the veteran's repeated claims and the nature 
of his disabilities, the Board believes that this may be the 
type of case which 38 C.F.R. § 3.321(b)(1) is designed to 
address.  However, before a finding may be made that 
entitlement to submission of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for extraschedular consideration is 
warranted, there must be a showing of marked interference 
with employment.  Appropriate action to develop the record in 
this regard is necessary.

Finally, as noted previously, under the VCAA VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claims for 
increased disability ratings.  Failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  Therefore, an appropriate VCAA 
letter must be issued to the veteran to ensure compliance 
with all notice and assistance requirements under the VCAA.  
Along with initial VCAA notice pertaining to his increased 
ratings, VA is also instructed to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increase is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Increased rating:  low back

Entitlement to service connection for low back disability was 
granted in a July 2003 rating decision, and a 10 percent 
disability rating was assigned, effective May 27, 1999.  In 
August 2003, a substantive appeal was received with regard to 
other appellate issues, and in documentation attached, the 
veteran expressed disagreement with the disability rating 
assigned to his low back disability.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to entitlement to a higher rating for 
service-connected low back disability issue.  38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the Court has made 
it clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:  

1.  With regard to the veteran's 
increased rating claims, the RO or AMC 
should issue an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  The RO should also ensure 
proper notice pertaining to his service 
connection claims, to include on a 
secondary basis.  

These letters should advise the veteran 
of the evidence necessary to substantiate 
his claims for increased ratings and 
service connection, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  

With regard to the veteran's service 
connection claims, notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating, and with regard to both his 
service connection and increased rating 
claims, notice should include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO or AMC should schedule the 
veteran for a VA examination by an 
orthopedist in order to determine the 
nature and etiology of any current left 
knee, left ankle, and left foot 
disability.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any left knee disability was caused or 
aggravated by his service-connected right 
knee disability?  

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any left ankle disability was caused or 
aggravated by his service-connected right 
ankle disability?  

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any left foot disability was caused or 
aggravated by his service-connected right 
knee and/or ankle disability?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  The RO or AMC should also schedule 
the veteran for a VA examination by an 
orthopedist to determine the nature and 
extent of impairment from his right knee, 
right ankle, and right ankle scar 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  All indicated studies, 
including X-rays, should be performed.  
The examiner should undertake range of 
motion studies of the right knee and 
right ankle, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the right knee locks and if so the 
frequency of the locking.

As it pertains to the scar, right ankle, 
the examiner should comment on the 
severity of the disorder, to include 
whether there is any tender or painful 
scarring.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee and ankle 
disabilities on the veteran's ability to 
work, and provide supporting rationale 
for this opinion.

4.  The RO or AMC should take appropriate 
development to ascertain and verify the 
nature of the veteran's reported 
employment and to ascertain and verify 
the degree of impairment which results 
from his service-connected disabilities 
in his employment. 

5.  The RO or AMC should then review the 
expanded record and determine if there 
has been a showing of marked interference 
with employment.  If so, the veteran's 
claim for a higher rating for his 
service-connected right knee and right 
ankle disabilities should be submitted to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for extraschedular consideration.

6.  With regard to the issue of 
entitlement to a higher assignable 
rating for service-connected low back 
disability, currently rated 10 percent 
disabling, appropriate action should be 
taken pursuant to 38 C.F.R. § 19.26 in 
response to the August 2003 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

7.  After completion of the above, the RO 
or AMC should review the expanded record 
and determine if any of the benefits 
sought are warranted.  The veteran should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


